Robert Garson (RG-1521)
GARSON, SÉGAL, STEINMETZ, FLADGATE LLP
164 West 25th Street, Suite 11R
New York, New York 10001
Telephone: (212) 380-3623
Facsimile: (347) 537-4540
Email: rg@gs2law.com

Attorneys for Plaintiff Mark Ward

MARK WARD,
                              Plaintiff,                  Civil Case No. 1:19-cv-1935 (JPO)

               - against -                                DECLARATION IN SUPPORT OF
                                                          ATTORNEYS’ FEES
RAGEON, INC.

                              Defendant.

       I, Robert Garson, declare under penalty of perjury that the following is true and correct

based on my personal knowledge:

       1.      I am a partner at the law firm of Garson, Segal, Steinmetz, Fladgate LLP, counsel

               for Mark Ward (“Plaintiff”), in the above-captioned action. I submit this

               declaration, along with the Memorandum of Law and the prior pleadings

               heretofore in support of Plaintiff’s motion for attorneys’ fees.

       2.      This is an action to recover statutory damages and attorneys’ fees as the result

               of RageOn’s (“Defendant”) willful copyright infringement of Plaintiff’s work.

       3.      This action was commenced against Defendant by Summons and Complaint on

               March 1, 2019. Dkt. 1.

       4.      After a long discovery process, plagued with delay and unresponsiveness by

               Defendant, a short bench trial took place on January 13, 2020.
        5.       After trial, Judge J. Paul Oetken, found for Plaintiff against Defendant in the

                 amount of $60,000 in statutory damages under the Copyright Act, 17 U.S.C.

                 §504(c), and the Defendant had willfully infringed Plaintiff’s copyright. Dkt. 47.

        6.       On January 17, 2020, the Clerk of Court entered a judgment for $60,000 in

                 statutory damages under the Copyright Act, 17 U.S.C. §504(c). Dkt. 48.

        7.       In Your Honor’s January 14, 2020 order, the Court required any motion for

                 attorney’s fees and costs be filed on or before January 27, 2020. Dkt. 47.

        8.       To date of filing, counsel for Plaintiff has spent 82.90 hours on this matter.

        9.       All work was performed by four (4) associates,1 one (1) associate pending

                 admission,2 and two (2) partners,3 who, through the course of representing

                 aggrieved copyright holders in dozens of litigations, have developed a specific

                 understanding of copyright law, breaches thereof, and defenses thereto.

                 Associates bill on this matter at an hourly rate of $200 per hour and partners at

                 an hourly rate of $500, well below their customary rate. An itemized and

                 contemporaneously prepared list of counsel’s hours is attached hereto as Exhibit

                 A.


1
  Associate work was performed by Kevin Kehrli, Esq., Andrea Timpone Esq., Morgan Romagna, Esq., and Jacob
Pargament, Esq. Kevin Kehrli joined the firm in 2014, graduated from Brooklyn Law School in Spring 2014, and was
admitted in 2015. Andrea Timpone joined the firm in 2017, graduated from Benjamin N. Cardozo School of Law,
and was admitted in July 2018. Ms. Timpone left the firm in October 2019. Morgan Romagna joined the firm in
2019, graduated from Benjamin N. Cardozo School of Law, and was admitted in May 2019. Jacob Pargament joined
the firm in 2019, graduated from Benjamin N. Cardozo School of Law, and was admitted in December 2019. The
entries in Exhibit A that do not specifically reference an individual are those of Ms. Timpone.
2
  Maddie Brown graduated from Benjamin N. Cardozo School of Law in 2019, her admission is currently pending.
3
  Partner work was performed by Robert Garson, Esq., and Chris Fladgate, Esq. Both Mr. Garson and Mr. Fladgate
founded the firm in 2010. Robert Garson graduated from The Inns of Court School of Law, received his LL.M. from
Benjamin N. Cardozo School of Law in 2009, was admitted to the U.K. bar in 1999, and the New York bar in 2010.
Chris Fladgate graduated from Monash University in Melbourne, Australia and received his LL.M. from University
of Melbourne, Australia, and was admitted to the New York bar in 2003.
      10.    These hours include correspondence with Plaintiff, preparation of the Complaint,

             multiple conferences with the Court, settlement negotiations, and the drafting

             and execution of discovery, correspondence with the Court, preparing for and

             conducting trial.

      11.    Costs incurred thus far in bringing this action amount to $2,837.20 to date,

             including the $400 filing fee and $69.00 for service of process. A true and correct

             copy of an itemized and contemporaneously prepared expense sheet is attached

             hereto as Exhibit B. We await the bill for the trial transcript.




Dated: January 27, 2020
       New York, NY

                                            ________________________
                                            Robert Garson
EXHIBIT A
                                                                                             INVOICE



INVOICE NUMBER: 3034
INVOICE DATE: JANUARY 27, 2019

 FROM: Garson, Segal, Steinmetz, Fladgate LLP
       164 West 25th Street Suite 11R
       New York, NY 10001

    TO: Ward, Debut Art
        171 Livingstone Road
        Surrey, CR7 8JZ



DATE        PROJECT         DESCRIPTION                                             HOURS     RATE    AMOUNT
JAN-24-19   Rageon (Part)   (Robert Garson ) Research. Drafting DMCA                 1.00   $500.00    $500.00
                            takedown. Preparing other PDFs. Research on
                            relevant sites. Email of necessary DMCA
                            documents to AC for email to Rageon
FEB-06-19   Rageon (Part)   (Robert Garson ) Online checking the sites to            0.50   $500.00    $250.00
                            ensure that links are still up. Keeping client
                            informed by email of progress.
FEB-24-19   Rageon (Part)   (Robert Garson ) Drafting Complaint                      3.30   $500.00   $1,650.00
FEB-28-19   Rageon (Part)   (Robert Garson ) Finalizing all of the filings, final    1.90   $500.00    $950.00
                            checks and filing.
MAY-06-19 Rageon (assoc)    (Andrea Timpone) Reviewing docket; Preparing             0.30   $200.00     $60.00
                            and filing Notice of Appearance.
MAY-07-19 Rageon (Part)     (Robert Garson ) Email to B.Tufariello to                0.10   $500.00     $50.00
                            schedule 26(f) conference
MAY-08-19 Rageon (Part)     (Robert Garson ) Drafting ESI stipulated order           2.90   $500.00   $1,450.00
                            and email of the same to opposing counsel.
                            Review of online sites see that they are still up.
                            Email to client to capture.
MAY-08-19 Rageon (Part)     (Robert Garson ) Further email to B.Tufariello           0.30   $500.00    $150.00
                            due to lack of response. Further emails to
                            coordinate the conference.
MAY-09-19 Rageon (assoc)    (Andrea Timpone) Reviewing Complaint and                 0.90   $200.00    $180.00
                            Answer; Conference call with RG and opposing
                            counsel B. Tufariello.
MAY-09-19 Rageon (Part)     (Robert Garson ) Email to B.Tufariello with              0.30   $500.00    $150.00
                            screenshots showing continuing infringement.
MAY-09-19 Rageon (Part)     (Robert Garson ) Email to B.Tufariello attaching         0.20   $500.00    $100.00
                            updated Case Management Order asking further
                            on the draft ESI stipulation and asking questions
                            which were asked on the phone but no answers
                            were available in order tailor discovery.
                                                    Page 1 of 6
                                                                                            INVOICE NUMBER: 3034


DATE        PROJECT         DESCRIPTION                                           HOURS     RATE      AMOUNT
MAY-14-19 Rageon (Part)     (Robert Garson ) Review and check on whether           0.30   $500.00       $150.00
                            infringing material is still up. Video of the same,
                            collating further evidence.
MAY-15-19 Rageon (Part)     (Robert Garson ) Ward v Rageon follow up email         0.30   $500.00       $150.00
                            to B.T. regarding judge's rules, the order and
                            seeking follow up in relations to the questions
                            presented.
MAY-16-19 Rageon (Part)     (Robert Garson ) Ward v Rageon: - emails with          0.40   $500.00       $200.00
                            B.Tufariello regarding proposed changes to the
                            case management plan. Further following ups
                            on the failure to take down material and suggest
                            a TRO being filed.
MAY-20-19 Rageon (Part)     (Robert Garson ) Emails with B.Tufariello              0.20   $500.00       $100.00
                            confirming eventual takedown of images.
MAY-21-19 Rageon (Part)     (Robert Garson ) Ward v Rageon - court                 1.20   $500.00       $600.00
                            appearance for initial conference.
MAY-22-19 Rageon (Part)     (Robert Garson ) Response to email on                  0.30   $500.00       $150.00
                            protective order after review of that which had
                            been send. Further explanation as to ESI and
                            agreement to have mediation and reminder fo
                            lack of provision of agreed documents.
MAY-28-19 Rageon (assoc)    (Andrea Timpone) Drafting of Initial Disclosures,      2.40   $200.00       $480.00
                            Interrogatories and Documentary Demands.
MAY-28-19 Rageon (Part)     (Robert Garson ) Reviewing and amending Initial        0.30   $500.00       $150.00
                            Disclosures, Interrogatories and Documentary
                            Demands. Email of the same to B.Tufariello.
MAY-28-19 Rageon (Part)     (Robert Garson ) Amending protective order and         0.30   $500.00       $150.00
                            email of the same to B.Tufariello.
MAY-31-19 Rageon (assoc)    (Andrea Timpone) Receiving voicemail from              0.50   $200.00       $100.00
                            Judge Freeman's Chambers to set up settlement
                            conference; Emailing opposing counsel B.
                            Tufariello re: same; Telephone call with Aeisha
                            of Judge Freeman's Chambers to confirm;
                            Emailing B. Tufariello re: same; Calendaring
                            same.
JUN-04-19   Rageon (Part)   (Robert Garson ) Review of Rageon initial              0.30   $500.00       $150.00
                            disclosures and deficiencies.
JUN-05-19   Rageon (Part)   (Robert Garson ) further review of initial             0.30   $500.00       $150.00
                            disclosures and email to opposing counsel
                            chasing and expressing issues with the
                            disclosures.
JUN-06-19   Rageon (Part)   (Robert Garson ) Following up email to                 0.10   $500.00        $50.00
                            B.Tufariello
JUN-11-19   Rageon (Part)   (Robert Garson ) Telecon with Court regarding          0.60   $500.00       $300.00
                            mediation and subsequent follow up via email
                            to B.Tufariello.




                                                   Page 2 of 6
                                                                                           INVOICE NUMBER: 3034


DATE        PROJECT          DESCRIPTION                                         HOURS     RATE      AMOUNT
JUN-11-19   Rageon (Part)    (Andrea Timpone) Telephone call with Judge           1.60   $500.00       $800.00
                             Freeman's clerk to provide dial-in information
                             for teleconference; Reviewing course of
                             settlement in proceeding; Teleconference with
                             Judge Freeman, RG and opposing counsel B.
                             Tufariello; Discussing discovery with RG.
JUL-01-19   Rageon (Part)    (Robert Garson ) Email to B.Tufariello to set up     0.10   $500.00        $50.00
                             court conference.
JUL-01-19   Rageon (Part)    (Robert Garson ) Further email to B.Tufariello       0.20   $500.00       $100.00
                             reminding her of call with the Court. Opposing
                             counsel did not have it in her diary,
JUL-02-19   Rageon (assoc)   (Andrea Timpone) Telephone call with Judge           0.10   $200.00        $20.00
                             Freeman's chambers.
JUL-02-19   Rageon (Part)    (Robert Garson ) Reviewing email from                0.50   $500.00       $250.00
                             B.Tufariello regarding partial disclosures. Email
                             in response indicating that the promised
                             information was not attached,
JUL-02-19   Rageon (Part)    (Robert Garson ) Mediation call with the Court.      0.80   $500.00       $400.00
JUL-03-19   Rageon (Part)    (Robert Garson ) Reviewing email disclosure of       0.30   $500.00       $150.00
                             Stripe Screens of purported users showing sales.
JUL-03-19   Rageon (Part)    (Robert Garson ) Call to B.Tufariello offering       0.20   $500.00       $100.00
                             terms of settlement and hearing response.
                             Matter will not settle at this level.
JUL-08-19   Rageon (Part)    (Robert Garson ) Conference calls with the Court     1.40   $500.00       $700.00
                             on settlement
JUL-09-19   Rageon (Part)    (Robert Garson ) Email to B.Tufariello               0.10   $500.00        $50.00
                             concerning settlement.
JUL-13-19   Rageon (Part)    (Robert Garson ) Reviewing discovery provided        0.80   $500.00       $400.00
                             on 7/13/19 and identifying deficiencies.
                             Requesting meet and confer.
JUL-16-19   Rageon (assoc)   (Andrea Timpone) Conference call with RG and         0.30   $200.00        $60.00
                             opposing counsel B. Tufariello.
JUL-16-19   Rageon (Part)    (Robert Garson ) Ward v Rageon - meet and            0.30   $500.00       $150.00
                             confer call with B.Turafiello regarding discovery
                             deficiencies.
JUL-22-19   Rageon (Part)    (Robert Garson ) Ward v RageOn - letter motion       1.30   $500.00       $650.00
                             to court regarding discovery
JUL-30-19   Rageon (Part)    (Robert Garson ) Drafting notice to admit and        2.20   $500.00     $1,100.00
                             email to AT for proof read.
JUL-30-19   Rageon (Part)    (Robert Garson ) Reviewing court order               0.20   $500.00       $100.00
                             concerning discovery.
JUL-31-19   Rageon (assoc)   (Andrea Timpone) Reviewing and finalizing            0.80   $200.00       $160.00
                             Notice to Admit; Serving on opposing counsel B.
                             Tufariello.
JUL-31-19   Rageon (Part)    (Andrea Timpone) Email to B.Tufariello               0.10   $500.00        $50.00
                             attaching notice to admit.




                                                    Page 3 of 6
                                                                                            INVOICE NUMBER: 3034


DATE        PROJECT          DESCRIPTION                                          HOURS     RATE      AMOUNT
AUG-13-19 Rageon (Part)      (Robert Garson ) Review of interrogatory and          0.80   $500.00       $400.00
                             documentary responses. Email to B.tifariello
                             that the responses are insufficient and in direct
                             contravention with the Order of the Court.
AUG-14-19 Rageon (Part)      (Robert Garson ) Emails with B.Tufariello             0.30   $500.00       $150.00
                             regarding her travel plans and we are informed
                             that their offices will be closed until August 26,
                             2019. We are asked to refrain from filing
                             motions.
AUG-22-19 Rageon (assoc)     (Andrea Timpone) Reviewing Individual Rules of        1.20   $200.00       $240.00
                             Judge Oetken, Defendant's first and second
                             round of discovery responses; Drafting letter to
                             Judge Oetken.
AUG-26-19 Rageon (assoc)     (Andrea Timpone) Reviewing Defendant's                1.60   $200.00       $320.00
                             discovery responses, Fed. R. Civ. P. 33 and 37;
                             Drafting Court letter; E-filing same via ECF.
AUG-29-19 Rageon (assoc)     (Andrea Timpone) Telephone call with RG re: B.        0.10   $200.00        $20.00
                             Tufariello letter to the Court.
AUG-30-19 Rageon (Part)      (Robert Garson ) Reviewing order to refer all         0.10   $500.00        $50.00
                             discovery to magistrate judge.
SEP-03-19   Rageon (assoc)   (Andrea Timpone) Reviewing Individual Rules of        0.20   $200.00        $40.00
                             Judge Freeman; Telephone call with Judge
                             Freeman court clerk.
SEP-03-19   Rageon (Part)    (Robert Garson ) Emails with B.Tufariello             0.20   $500.00       $100.00
                             rejecting requests for extensions to file
                             responses to admission as the 30 day period had
                             long passed.
SEP-04-19   Rageon (Part)    (Robert Garson ) Email to B.Tufariello                0.10   $500.00        $50.00
                             concerning dates for a call with the court.
SEP-10-19   Rageon (Part)    (Robert Garson ) Conference call with                 0.30   $500.00       $150.00
                             B.Tufariello concerning outstanding discovery
                             and admissions. They commit to responses by
                             September 18, 2019.
SEP-11-19   Rageon (Part)    (Robert Garson ) Emails from B.Tufariello             0.20   $500.00       $100.00
                             requesting a further extension to respond to the
                             interrogatories despite the order of the court.
SEP-12-19   Rageon (Part)    (Robert Garson ) Conference call with the court       0.60   $500.00       $300.00
                             regarding discovery disputes
SEP-12-19   Rageon (Part)    (Robert Garson ) Email updating client                0.20   $500.00       $100.00
SEP-18-19   Rageon (Part)    (Robert Garson ) Receipt of email from BT             0.30   $500.00       $150.00
                             regarding settlement and DMCA. Research of
                             the DMCA point and email back to BT.
SEP-20-19   Rageon (Part)    (Robert Garson ) Reviewing materials from             0.20   $500.00       $100.00
                             B.Tufariello concerning settlement.
SEP-24-19   Rageon (Part)    (Robert Garson ) Emails to B.Tufariello with a        0.10   $500.00        $50.00
                             counterproposal.
SEP-26-19   Rageon (Part)    (Robert Garson ) Email to B.Tufariello chasing        0.10   $500.00        $50.00
                             settlement.


                                                    Page 4 of 6
                                                                                             INVOICE NUMBER: 3034


DATE        PROJECT          DESCRIPTION                                           HOURS     RATE      AMOUNT
SEP-27-19   Rageon (Part)    (Robert Garson ) Reviewing materials to assist in      0.70   $500.00       $350.00
                             settlement provided by Rageon. It is determined
                             that the company is in decent health for its
                             stage as a startup.
OCT-02-19   Rageon (Part)    (Robert Garson ) Email to B.Tufariello with a          0.20   $500.00       $100.00
                             counterproposal for settlement.
OCT-24-19   Rageon (Part)    (Robert Garson ) Case management conference            1.60   $500.00       $800.00
                             with the court. Additional time as opposing
                             counsel was late.
NOV-07-19 Rageon (Part)      (Robert Garson ) Emails to B.Tufariello regarding      0.20   $500.00       $100.00
                             the letter to the Court in line with its direction.
                             No substantive response.
NOV-07-19 Rageon (Part)      (Robert Garson ) Drafting and filing letter to the     0.60   $500.00       $300.00
                             court in accordance with the instructions of the
                             court.
NOV-12-19 Teehelen           Fixed Fee                                                                     $0.00
NOV-14-19 Rageon (Part)      (Robert Garson ) Reviewing order fo the court          0.20   $500.00       $100.00
                             concerning pretrial procedures.
DEC-12-19   Rageon (Part)    (Robert Garson ) Emails with B.Turariello              0.20   $500.00       $100.00
                             concerning Ward subpoenas, the exhibits.
DEC-18-19   Rageon (Part)    (Robert Garson ) Conference call with the Court        0.90   $500.00       $450.00
                             regarding the fact that Krilivsky has not been
                             told of the trial date. B.Turariello request for an
                             adjournment, opposed not granted. Motion in
                             limine issues and video link of Ward discussed.
DEC-18-19   Rageon (Part)    (Robert Garson ) Review of the joint pretrial          0.50   $500.00       $250.00
                             statement. Emails with B.Tufariello and filing of
                             the JPTO
DEC-19-19   Rageon (Part)    (Robert Garson ) drafting pretrial memorandum          2.90   $500.00     $1,450.00
                             of law and filing of the same.
DEC-29-19   Rageon (Part)    (Robert Garson ) drafting oppositon to the             1.50   $500.00       $750.00
                             motion in limine, filing with SDNY.
JAN-01-20   Rageon (Part)    (Robert Garson ) Marking exhibits - reviewing          1.20   $500.00       $600.00
                             deposition marking up for XX of Krilivsky et al.
JAN-02-20   Rageon (Part)    (Robert Garson ) Further preparation for trial         0.40   $500.00       $200.00
                             including summary of deposition from Feingold
                             case.
JAN-06-20   Rageon (Part)    (Robert Garson ) Drafting and emailing letter to       0.40   $500.00       $200.00
                             chambers regarding electronic devices.
JAN-06-20   Rageon (Part)    (Robert Garson ) Updating exhibit list and email       0.30   $500.00       $150.00
                             of the same to B.Tufariello.
JAN-08-20   Rageon (Part)    (Robert Garson ) Preparation for and appearing         0.80   $500.00       $400.00
                             by telephone for final pretrial conference as
                             ordered by Judge Oetken. Includes
                             preconference emails to B.Turariello to confirm
                             the best deal in numbers.
JAN-09-20   Rageon (assoc)   (Morgan Romagna) Ward v. Rage On notice of             0.40   $200.00        $80.00
                             appearance preparation and filing


                                                    Page 5 of 6
                                                                                            INVOICE NUMBER: 3034


DATE        PROJECT          DESCRIPTION                                         HOURS      RATE      AMOUNT
JAN-09-20   Rageon (assoc)   (Morgan Romagna) exhibit prep together with           1.60   $200.00       $320.00
                             another associate from the firm
JAN-09-20   Rageon (assoc)   (Morgan Romagna) Ward v. Rage On arranging            0.70   $200.00       $140.00
                             for printed exhibits and organizing binders for
                             court
JAN-09-20   Rageon (assoc)   (Morgan Romagna) Ward v. Rage On arranging,           0.50   $200.00       $100.00
                             collating and sending documents to Printer for
                             printing
JAN-10-20   Rageon (assoc)   (Morgan Romagna) exhibit prep and filing notice       2.60   $200.00       $520.00
                             of appearance
JAN-10-20   Rageon (assoc)   Prepared exhibits for 01/13/2020                      4.20   $200.00       $840.00
JAN-10-20   Rageon (Part)    (Robert Garson ) Ward v Rageon witness trial          2.20   $500.00     $1,100.00
                             preparation and Av liaison with the court
JAN-10-20   Rageon (Part)    (Robert Garson ) Email and Call with B.Turariello     0.20   $500.00       $100.00
                             to offer final Settlement
JAN-12-20   Rageon (Part)    (Robert Garson ) Preparation of                       3.80   $500.00     $1,900.00
                             cross-examination for all witnesses identified on
                             the joint pretrial order
JAN-13-20   Rageon (Part)    (Robert Garson ) Attendance at trial                  6.00   $500.00     $3,000.00
JAN-13-20   Rageon (Part)    (Robert Garson ) Call to B.Turariello to discuss      0.10   $500.00        $50.00
                             final settlement offer was rejected.
JAN-16-20   Rageon (Part)    (Chris Fladgate ) Preparing for and attending         5.50   $500.00     $2,750.00
                             trial before Judge Oetken; various discussions
                             with client re: same.
JAN-27-20   Rageon (assoc)   (Jacob Pargament) research and draft memo for         5.40   $200.00     $1,080.00
                             attnys fees motion, notice of motion, rg
                             declaration, and associated exhibits
                             Total hours for this invoice                         82.90
                             Total amount of this invoice                                            $34,310.00




                                                    Page 6 of 6
                                          EXHIBIT B

Date           Type                 Description                             Amount
02/04/2019     Website Purchase     Test purchase t-shirt                   $34.95
02/28/2019     Filing Fee           File complaint                          $400.00
03/05/2019     Service of Process   Service of process on Rageon            $69.00
12/19/2019     Travel               Expert’s U.S. Customs and               $14.00
                                    Boarder Protection ESTA
12/23/2019     Expert Materials     Deliver      Materials       Original   $10.44
                                    Certificate to Expert
01/09/2020     Printing             Printing materials for trial            $85.46
01/09/2020   – Hotel                Witness’ hotel accommodations           $1,471.08
01/14/2020     Accommodations
01/09/2020   – Travel               Witness’ parking at airport             $108.36
01/15/2020
01/09/2020   – Travel               Witness’ travel insurance               $73.68
01/15/2020
01/09/2020   – Travel               Witness’ roundtrip airfare              $533.27
01/15/2020
01/13/2020     Travel               Transportation to court                 $15.18
01/13/2020     Travel               Transportation from court               $21.78
Total                                                                       $2,837.20

                                    Court transcripts from hearing          TBD
